     Case 2:17-cv-03308-AFM Document 50 Filed 01/10/19 Page 1 of 2 Page ID #:155
      

 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
 4   JEREMY L. BURKHARDT (Cal. Bar No. 321744)
     Assistant United States Attorney
 5        Federal Building, Suite 7211
          300 North Los Angeles Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6607/5810
 7        Facsimile: (213) 894-0115
          E-mail: robert.conte@usdoj.gov
 8                jeremy.burkhardt@usdoj.gov

 9
     Attorneys for United States of America
10

11                          UNITED STATES DISTRICT COURT

12                         CENTRAL DISTRICT OF CALIFORNIA

13                                  WESTERN DIVISION

14
     UNITED STATES OF AMERICA,                  Civil No. CV 17-3308 AFM
15
                      Plaintiff,
16                                              UNITED STATES’ EX PARTE
          v.                                    APPLICATION FOR A STAY OF THE
17                                              PRETRIAL CONFERENCE AND TRIAL
     ROYCE GRACIE and MARIANNE                  DATES IN LIGHT OF LAPSE OF
18   CUTTIC,                                    APPROPRIATIONS
19                    Defendants.
20
                                      APPLICATION
21
          1.   On about December 27, 2018, the Court granted the
22

23   government’s request for a stay of the summary judgment briefing

24   schedule in the case because of the lapse in government funding which

25   began midnight December 21, 2018.
26        2.   Because the lapse in funding has now extended to almost
27
     three weeks, and it is not known when funding will be restored, the
28

                                            1
     Case 2:17-cv-03308-AFM Document 50 Filed 01/10/19 Page 2 of 2 Page ID #:156
      

 1   government requests that the pretrial conference date of March 5,
 2   2019, and the trial date of April 2, 2019, also be stayed for a
 3
     period equal to the period of the lapse of funding, or to dates
 4
     agreed to by the parties and the Court after funding has been
 5
     restored.     This request is made pursuant to Local Rule 7-19.
 6
             3.   If the government’s application is granted, government
 7

 8   counsel will notify the Court as soon as funding is restored.            The

 9   government requests that, at that point, the current dates for the

10   pretrial conference and trial be reset and continued for a period
11   commensurate with the period of the lapse of funding, or will be
12
     scheduled for dates agreed to by the parties and the Court.
13
             4.   On January 10, 2019, counsel for the government contacted
14
     defendants’ counsel, Jonathan Kalinski, at kalinski@taxlitigator.com
15

16   and asked for his position, per local rule.         As of the time of the

17   filing of this application, no response has been received.

18

19       Dated: 1/10/19                   Respectfully submitted,

20                                        NICOLA T. HANNA
                                          United States Attorney
21                                        THOMAS D. COKER
                                          Assistant United States Attorney
22                                        Chief, Tax Division

23
                                          /S/ RC
24

25                                        ROBERT F. CONTE
                                          Assistant United States Attorney
26

27

28

                                            2
